       .tlt AT&T?   ::+
Case 1:19-cr-20631-DPG  Document 54-12;3-9 FM on FLSD Docket 10/22/2019 Page 1 of 1
                                        Entered

                                    Photo

               suabitol-suabitol
       fh
                                                                       QOO




                                                                               ;




                                                                  a




        AOY
        20 likes
        suabitol-suabitol First day W
        View all 4 comments
                                                                       GOVERNMENT
        JULY 19, 2016                                                        EXHIBIT

                                                                      CASE
                                                                      NO.

                                                                      EXHIBIT      \
                                                                      No.           !
